DETAILED ACTION
Response to Amendment
The Amendment filed 10/26/2021 has been entered. The 35 U.S.C 112b rejections as set forth in Non-Final Rejection mailed on 08/04/2021 have been withdrawn in light of the amendments and arguments submitted in the Amendment.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to Group II non-elected without traverse in the Response to Election filed 07/06/2021 to the Requirement for Restriction mailed 06/03/2021.  Accordingly, claims 9-15 have been cancelled.

Allowable Subject Matter
Claims 1-8 & 16 are allowed over the prior art of record in light of the amendments and arguments submitted via Amendment filed on 10/26/2021.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not reasonably show or suggest the claimed sheet separation device. 
The closest prior art of record is Lee (U.S Patent 7946326B2). Similar to the claimed invention, Lee discloses a sheet separation device and lamination device. Lee discloses a device including a rotator and nipping member disposed opposite the rotator, and conveyors to convey the two ply sheet. Lee does not disclose the winding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MARC C HOWELL/Primary Examiner, Art Unit 1774